Exhibit 10.12

 



PATENT LICENSE AGREEMENT

 

 

THIS PATENT LICENSE AGREEMENT (“Agreement”) is entered into as of the 8th day of
June, 2012 (“Effective Date”) by and between Armstrong Medical Limited., a
Northern Ireland company (“Armstrong”) and Allied Healthcare Products, Inc., a
Delaware corporation (“Allied”).

 

RECITALS

 

A.Allied and Armstrong are parties to a federal court action (“Action”)
generally involving competing allegations regarding U.S. Patent No. 6,228,150.

 

B.Armstrong owns, solely and exclusively, all rights under and to the Armstrong
Patents, as those patents are defined below.

 

C.In order to settle their differences with respect to the Action, the parties
have entered into a Settlement Agreement and Mutual Release (“Settlement
Agreement”) to which this Agreement is attached, all of the terms of which are
incorporated herein by reference, and which requires the parties to enter into
this Agreement.

 

D.The foregoing recitals are incorporated as material terms of this Agreement.

 

NOW, THEREFORE, in consideration of the execution and performance of the
Settlement Agreement, the foregoing premises, the agreements set forth herein
and other good and valuable considerations, the receipt and sufficiency of which
are hereby expressly acknowledged, the parties, intending to be legally bound,
agree as follows:

 

1.DEFINITIONS. As used in this Agreement, each of the following terms shall have
the meanings as set forth below:

 

1.1“’150 Patent” means U.S. Patent No. 6,228,150, owned by Armstrong.

 

1.2“’309 Patent” means U.S. Patent No. 7,727,309, owned by Allied.

 

1.3“Affiliate” means, with respect to a party, any Person that, now or
hereafter, directly or indirectly, whether through one or more intermediaries,
Controls, is Controlled by, or is under common Control with such party, where
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or the policies of a Person, whether
through ownership of voting securities or by agreement or otherwise, but only
for so long as such Person meets these requirements, and “Person” means any
individual, corporation, partnership, joint venture, firm, limited liability
company, trust, or other organization or entity.

 

1.4“Allied Patents” means (i) the ‘309 Patent, (ii) all patents resulting from
any reissues, or reexaminations of the ‘309 Patent, (iii) all foreign patents
and patent applications corresponding to the ‘309 Patent (including without
limitation those listed on Schedule B attached hereto), (iv) all patents issuing
from any foreign patent applications (including any divisionals, continuations,
continuations-in-part of any such applications) based on the ‘309 Patent
(including, without limitation those listed on Schedule B), (v) all patents
resulting from foreign procedures corresponding to reissues and reexaminations
of the ‘309 Patent, and (vi) all rights embodied in each of the foregoing.

 

1.5“Armstrong Patents” means (i) the ‘150 Patent, (ii) all patents resulting
from any reissues or reexaminations of the ‘150 Patent, (iii) all foreign
patents corresponding to the ‘150 Patent (including without limitation those
listed on Schedule A, attached hereto) (iv) all patents issuing from any foreign
patent applications (including any divisionals, continuations,
continuations-in-part of any such applications) based on the ‘150 Patent
(including, without limitation those listed on Schedule A), (v) all patents
resulting from foreign procedures corresponding to reissues and reexaminations
of the ‘150 Patent; and (v) all rights embodied in each of the foregoing.

 



 

 



 

1.6“Field of Use” means all uses and applications of any kind, whether known or
unknown.

 

1.7“License” means the rights and licenses granted to Allied pursuant to Section
2.1 below.

 

1.8“Restricted Entity(ies)” means Draegerwerk AG & Co. kGaA, General Electric
Company, Intersurgical, Limited., W.R. Grace & Co., and Abbott Laboratories and
their respective Affiliates.

 

1.9“Settlement Payment” means the amount required to be paid to Armstrong in
connection with the Action pursuant to the Settlement Agreement.

 

1.10“Subject Technology” has the meaning set forth in Section 2.1.

 

1.11“Term” has the meaning set forth in Section 5.1.

 

2.LICENSE.

 

2.1Grant. Subject to the terms and conditions set forth in this Agreement and
the accompanying Settlement Agreement, including but not limited to the payment
obligation reflected therein, Armstrong hereby grants to Allied, and Allied
hereby accepts from Armstrong the following license (the “License”):

 

The non-exclusive, worldwide, perpetual, fully paid right and license under the
Armstrong Patents, within the Field of Use, to (i) develop, make, have made
and/or use, and (ii) offer for sale, sell, market, distribute, export, import
and/or otherwise dispose of; any products or materials (and/or processes or
methods for preparing or using the same) that are covered by one or more claims
of the Armstrong Patents; so long as such products or materials contain lithium,
either as a cation or within a compound, in greater than Trace Amounts (the
“Subject Technology”). For purposes hereof, “Trace Amounts” means amounts of
lithium that would ordinarily be expected in any product or material (such as,
but not limited to, calcium hydroxide) having a purity that is acceptable for
use in medical carbon dioxide absorbents.

 

2.2Limited Right of Sublicense. While Allied continues to exercise one or more
of its rights under the License, Allied shall have the right to grant
sublicenses under the License except to Restricted Entities. If Allied grants a
sublicense under the License to a Restricted Entity without Armstrong’s prior
written consent, such purported sublicense shall be deemed void and of no
effect, and this Agreement and the License shall be deemed terminated as of the
time of the purported grant of the sublicense to the Restricted Entity. By way
of clarification, Allied may grant sublicenses under the License to persons or
entities other than the Restricted Entities without violating this Agreement.

 

2.3No Challenges. During the Term, Allied shall not challenge the validity or
enforceability of any of the Armstrong Patents, or assist any third party in
doing so. During the Term, Armstrong shall not challenge the validity or
enforceability of any of the Allied Patents, or assist any third party in doing
so. If a party receives a demand through legal process by a third party to
access information relating to the validity or enforceability of any of the
other party’s patents or patent applications referenced in this Agreement, the
requested party shall promptly notify the other party thereof in order to permit
such other party to oppose such request.

 

3.PATENT MARKING.

 

3.1Marking. As set forth in this section, Allied agrees to mark or cause to be
marked (“Mark”) all products incorporating the Subject Technology sold or
distributed by Allied (“Subject Products”) by affixing a label to the packaging
for such products as follows: U.S. Pat. No. 6,228,150 and U.S. Pat. No.
7,727,309. Allied shall use commercially reasonable efforts to Mark the Subject
Products as soon as reasonably possible after the Effective Date, but in any
event, all Subject Products sold or distributed by Allied after the expiration
of ninety (90) days from the Effective Date shall be so Marked. Allied shall
have no obligation to Mark any Subject Products that have been manufactured,
sold or distributed prior to the expiration of ninety (90) days from the
Effective Date.

 



 

 



 

3.2Failure to Mark. If Allied fails to Mark Subject Products as required herein,
Armstrong may, upon delivery of written notice to Allied specifying such failure
together with a sample of the Subject Product that is not Marked, and Allied’s
failure to correct any ongoing failure to Mark within sixty (60) days of
delivery of such written notice, or demonstrate that Allied did not breach the
obligation to Mark, have the right to terminate this Agreement for breach.
Notwithstanding the foregoing, Armstrong shall have no right to terminate this
Agreement for unintentional failures to Mark the Subject Products, provided
correction is made promptly upon discovery. Upon reasonable request by
Armstrong, Allied will cooperate in seeking to ensure that others making, using,
selling, offering to sell and/or importing Subject Products on behalf of Allied
comply with the marking requirements of Section 3.1, and in no event will Allied
encourage or assist others in non-compliance with such section.

 

4.TAXES.

 

4.1Payment. Except with respect to withholding taxes withheld by Allied pursuant
to the
accompanying Settlement Agreement or pursuant to Section 7.2 below and solely
for amounts that Allied is held liable, Armstrong shall pay (or reimburse Allied
for) any and all taxes (including without limitation withholding taxes), excise
taxes and similar fees, surcharges, charges or levies required by any government
authority to be paid or withheld ("Taxes") in connection with any payments made
pursuant to this Agreement or the accompanying Settlement Agreement.
Notwithstanding the foregoing, Armstrong shall not be required to pay, and
Allied shall pay, any interest or penalties arising as a result of Allied’s
failure (i) to timely pay over any  Taxes withheld from the Settlement Amount in
accordance with the provisions of the accompanying Settlement Agreement, (ii) to
timely pay any Taxes withheld from payments, if any, required to be paid by
Allied to Armstrong pursuant to Section 7.2 below, or (iii) related to any
United States federal or state tax return or report related to such payment or
withholding that was or should have been filed (or caused to be filed) by Allied
with the applicable United States federal or state governmental authority.

 

4.2Cooperation. Upon request by Armstrong, and at Armstrong’s expense, Allied
will use commercially reasonable efforts, as permitted by applicable law, to
assist Armstrong in mitigating any withholding taxes required by applicable law.

 

5.TERM AND TERMINATION.

 

5.1Term. This Agreement will commence as of the Effective Date and, unless
earlier terminated pursuant to the provisions of this Agreement and/or the
accompanying Settlement Agreement, will remain in full force and effect until
all applicable claims of the Armstrong Patents have expired, been abandoned, or
been ruled invalid or unenforceable in a final, non-appealable decision by a
court or other tribunal of competent jurisdiction (“Term”). After expiration of
the Term, Allied shall have the unrestricted right to utilize the Subject
Technology and/or any inventions under the Armstrong Patents, free and clear of
all restrictions and licenses, subject to the following: nothing in the
foregoing clause shall impede Armstrong’s right to seek damages following patent
expiration during the 6 year limitations period of 35 U.S.C. § 286, to the
extent such action is otherwise appropriate.

 

5.2Termination for Cause. Except as otherwise specifically stated in this
Agreement, if a party materially breaches this Agreement and/or the accompanying
Settlement Agreement, the other party may terminate this Agreement for cause
upon written notice to the breaching party specifying such breach, unless the
breaching party cures such breach within thirty (30) days after receipt of such
notice.

 



 

 



 

6.REPRESENTATIONS AND WARRANTIES.

 

6.1Mutual. Each party represents and warrants to the other party that:

 

(a)it is duly organized, validly existing and in good standing under the laws of
the state or country in which it was created;

 

(b)it has the power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder;

 

(c)it has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;

 

(d)this Agreement has been executed and delivered on behalf of such party by its
duly authorized representative who has the authority to sign this Agreement and
bind such party hereto, and constitutes a legal, valid, binding obligation of
such party; and

 

(e)the execution of this Agreement will not breach or violate any other
agreement to which it is a party.

 

6.2Armstrong. Armstrong represents and warrants to Allied that:

 

(a)Armstrong owns, solely and exclusively, all rights, title and interest in and
to the Armstrong Patents, and has the right to grant to Allied all of the rights
and licenses described in this Agreement;

 

(b)except for the Armstrong Patents, Armstrong neither owns nor controls any
other patent or has applied for any other patent that covers or relates to
carbon dioxide absorbents useful in anesthesia, although it has the unfettered
right to do so at any time; and

 

(c)Armstrong has not granted to any third party any rights or licenses under the
Armstrong Patents, although it has the unfettered right to do so at any time.

 

6.3Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER PARTY.

 

7.ASSIGNMENT.

 

7.1By Allied. Allied may, during the Term, assign this Agreement without
Armstrong’s consent, subject to the following:

 

(i)Sale of Substantially All of Business. Following advance written notice to
Armstrong, Allied may assign this Agreement in connection with the sale or
transfer of all or substantially all of Allied’s business or assets, whether by
sale of stock, merger, sale of assets or otherwise; provided, however, in the
event of such a sale or transfer to a Restricted Entity, Allied shall, prior to
the assignment, pay Armstrong via check made payable to Armstrong Medical
Limited and delivered to Armstrong’s attorney of record in the Action, the
applicable amount set forth on Schedule C, attached hereto and hereby made a
part hereof, absent which any purported assignment will be invalid, void and of
no effect, and the license hereunder will be deemed terminated; or

 

(ii)Sale of Carbon Dioxide Absorbent Business. Following advance written notice
to Armstrong, Allied may assign this Agreement in connection with the sale or
transfer of the entire Allied carbon dioxide absorbent business; provided,
however, in the event of such a sale or transfer to a Restricted Entity, Allied
shall, prior to the assignment, pay Armstrong via check made payable to
Armstrong Medical Limited and delivered to Armstrong’s attorney of record in the
Action, the applicable amount set forth on Schedule C, absent which any
purported assignment will be invalid, void and of no effect, and the license
hereunder will be deemed terminated. Upon the occurrence of any such assignment,
Allied shall not compete with Armstrong in the carbon dioxide absorbent market
until such time as all applicable claims of the Armstrong Patents have expired,
been abandoned, or been ruled invalid or unenforceable in a final,
non-appealable decision by a court or other tribunal of competent jurisdiction.
Nothing in this Section 7.1(ii) signifies that Allied would retain any license
rights under the Armstrong Patents after such assignment, in any event.

 



 

 



 

Armstrong shall execute such documents as Allied shall reasonably request to
confirm Allied’s right to assign pursuant to this Section to any potential
assignee. Except as set forth above, any assignment of this Agreement by Allied
shall be void and of no effect, and shall be a material breach of this Agreement
without any cure period. If and after full payment is made to Armstrong of the
applicable amount set forth on Schedule C, Allied shall not be responsible or
liable to Armstrong or any third party for any action by or inaction of the
assignee or any breach of this Agreement by the assignee from and after the
effective date such assignment, and any such assignment shall constitute a
novation.

 

7.2Withholding Taxes. Armstrong acknowledges that the payment of the applicable
amount set forth in Schedule C pursuant to Section 7.1 (if applicable) may be
subject to Tax withholding pursuant to then current United States law. Allied
shall not withhold any Taxes from such payments provided that Armstrong has
provided it with IRS Form W-8BEN (or other applicable documentation mitigating
withholding) that it may rely upon to mitigate or eliminate such Taxes. Upon the
written request of Armstrong, Allied will delay payment of the amount required
to be paid pursuant to Section 7.1 until such time as Armstrong shall have
delivered to Allied a properly completed and executed IRS Form W-8BEN (or other
documentation mitigating withholding) providing that either no such withholding
is required, or that the amount required to be withheld is less than the amount
then required to be withheld under applicable United States law (currently
thirty percent (30%)). Consistent with applicable law and with no duty to
investigate, Allied may rely on any information provided by Armstrong in
connection with IRS Form W-8BEN (or other applicable documentation mitigating
withholding). If no such notice is provided to Allied prior to fulfilling its
payment obligation pursuant to Section 7.1, Allied will withhold from such
payment any amounts then required pursuant to applicable United States law.

 

7.3By Armstrong. If Armstrong assigns this Agreement, any of its rights
hereunder or any Armstrong Patents, Armstrong will provide advance written
notice to Allied of any such assignment .

 

7.4Benefit. Subject to the foregoing, including, without limitation, the
provisions relating to assignment and sublicensing, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

 

8.MISCELLANEOUS PROVISIONS

 

8.1Notices. All notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed given, upon receipt, mailed by
registered or certified mail (return receipt requested), postage prepaid, or
sent by overnight delivery (receipt verified) to the persons and addresses set
forth below the signature blocks, or given personally to one of the persons set
forth below the signature blocks. Either party may, by written notice to the
other, designate a person and/or new address to which notices to it shall
thereafter be mailed.

 

8.2No Agency. Nothing in this Agreement will be deemed to create an agency,
employment, partnership, fiduciary or joint venture relationship between the
parties. Neither party has, and nor will it represent to any third party that it
has, the power or authority to represent, act for, bind or otherwise create or
assume any obligation on behalf of the other party for any purpose whatsoever.

 



 

 



 

8.3Bankruptcy. The parties acknowledge and agree that they intend that the
rights and licenses granted to Allied pursuant to this Agreement shall survive
any bankruptcy or insolvency of Armstrong, whether in connection with a
proceeding in bankruptcy (or its equivalent) or otherwise (collectively,
“Bankruptcy Proceeding”), and regardless of whether Armstrong has a right to
reject or cancel this Agreement. Therefore, the parties agree that this
Agreement is a contract under which Armstrong is a licensor of intellectual
property as provided in Section 365(n) of Title 11, United States Code (commonly
referred to as the U.S. Bankruptcy Code), or as provided in any other applicable
equivalent bankruptcy or insolvency code (the applicable U.S. or other
bankruptcy or insolvency code being referred to herein as the “Applicable
Bankruptcy Code”). Armstrong agrees that if Armstrong, as a debtor in possession
(or its equivalent), or a trustee in bankruptcy (or its equivalent, referred to
herein as the “Trustee”) in a proceeding under the Applicable Bankruptcy Code,
has the right to and does reject this Agreement or is otherwise not bound by the
provisions hereof, Allied may elect to retain its rights under this Agreement,
and neither Armstrong, its successors nor the Trustee shall interfere with the
rights of Allied under this Agreement, provided that Allied is not in breach of
this Agreement and otherwise complies with the Applicable Bankruptcy Code. Upon
the written request of Allied, Armstrong, its successor or the Trustee will
confirm in writing that it will not interfere with the rights of Allied as
provided in this Agreement. Further, upon the written request of Allied,
Armstrong, its successors and/or the Trustee shall execute and/or file such
instruments (including without limitation, if necessary, a new license agreement
with the same terms and conditions of this Agreement) as may be necessary to
ensure that Allied’s rights and licenses granted hereunder will not be
interfered with as a result of, and will survive any such Bankruptcy Proceeding
and Armstrong’s discharge thereunder, to the extent permitted by the Applicable
Bankruptcy Code.

 

8.4Construction. The section headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

8.5Severability. If any provision of this Agreement shall be held to be invalid
or unenforceable, then such provision shall be deemed deleted and all other
provisions of this Agreement shall remain in full force and effect.

 

8.6Interpretation. This Agreement has been jointly prepared by the parties and
their respective legal counsel and shall not be strictly construed against
either party.

 

8.7Counterparts. This Agreement and any amendment hereto may be signed in
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. Any signature may be
delivered by facsimile or by electronic mail attaching a signed PDF, which shall
have the same effect as an original signature.

 

8.8Entire Agreement. This Agreement, together with the Schedules attached hereto
and the accompanying Settlement Agreement, set forth the entire agreement and
understanding of the parties relating to the subject matter contained herein and
merges and supersedes all prior and contemporaneous discussions and agreements
between them, whether written or oral.

 

 

 

Signature Page Follows

 

 

 

IN WITNESS WHEREOF, the parties hereto have, by their duly authorized
representatives, executed this Patent License Agreement as of the Effective
Date.

 

 

ARMSTRONG MEDICAL LIMITED

 

 

By: /s/ Ciaran Magee

Name: Ciaran Magee

Title: Technical Director

 

 

ALLIED HEALTHCARE PRODUCTS, INC.

 

 

By: /s/ Earl Refsland

Name: Earl Refsland

Title: President

 

 

 

 



 

